Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.    Claims 1-10,12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over . Tan Yen Kheng: "Vibration Energy Harvesting System" In: "Energy Harvesting Autonomous Sensor Systems : Design, Analysis and Practical Implementation"

    For claims 1-10,12-13, and 15,  Tan Yen Kheng: "Vibration Energy Harvesting System" In: "Energy Harvesting Autonomous Sensor Systems : Design, Analysis and Practical Implementation" discloses a system comprising:
 a self-powered : push button is an interesting application that utilizes impact-based energy harvesting [28] for powering a self-powered remote controller’ with the aim to "to produce | ultrasonic waves when decoded at the television receiver would change channels  appropriately ( See page 111, section 4.1 ),   page 112, discloses after this, the regulated direct current (DC) power provides energy for the radio-frequency (RF) transmitter circuit to perform serial transmission via the radio transmitter to communicate with the environmental sensors, control, and actuating systems deployed in the smart ;  pages 115-116, figure 4.6 discloses it is critical to ensure that the harvested energy is sufficient to transmit a few packets of information  through the RF transmitter in a wireless manner. Figure 4.6 shows the 12-bit data encoded by a HT-12E encoder to be sent out by the RF wireless transmitter page  121, figure 4.12 : "The total| latency time required for 1 digital word transmission is 20 ms; the time during which transmission is active is 10 ms, and the time during which transmission is on standby is 10 ms. As shown in the figure 4.12, the regulated DC voltage from the linear regulator is sufficient to make at least two complete 12-bit information transmissions at 3.3-V DC. It can therefore be seen that the piezoelectric push-button energy harvesting circuit is able to harness enough energy for two complete transmissions. 
    For claims 1-10,12-13, and 15,  Tan Yen Kheng: "Vibration Energy Harvesting System" In: "Energy Harvesting Autonomous Sensor Systems : Design, Analysis and Practical Implementation" discloses all the subject matter of the claimed invention with the exception of when the elapsed time is greater than or equal to the first threshold value, sending  of a pairing request message to the electronic unit,  with the radio interface;    wherein  sending of the control message is repeated as long as the elapsed time is less than the first threshold value ; and  wherein 
 wherein  sending of the control message is repeated as long as the elapsed time is less than the first threshold value ; and  wherein  sending of the pair request message is repeated  as long as the 4Docket No. 526871US Preliminary Amendment elapsed time is greater than the first threshold value  and less than a second threshold value are well-known in the art. Thus, it would have been obvious to the person skill in the art at the effective filing date of the claimed invention to use when the elapsed time is greater than or equal to the first threshold value, sending  of a pairing request message to the electronic unit,  with the radio interface;    wherein  sending of the control message is repeated as long as the elapsed time is less than the first threshold value ; and  wherein  sending of the pair request message is repeated  as long as the 4Docket No. 526871US Preliminary Amendment elapsed time is greater than the first threshold value  and less than a second threshold value as well-known in the art in the communications network of Tan Yen Kheng for the purpose of using the elapsed time for communicating.
 
   For claims 5 and 6, Tan Yen Kheng: "Vibration Energy Harvesting System" In: "Energy Harvesting Autonomous Sensor Systems : Design, Analysis and Practical Implementation" discloses all the subject matter of the claimed invention with the exception of wherein the second threshold value  is between 800 ms and 1000 ms; and 
 wherein the first threshold value  is between 400 ms and 600 ms in a communication network. However, the exception of wherein the second threshold value  is between 800 ms and 1000 ms; and  wherein the first threshold value  is between 400 ms and 600 ms. Are well-known in the art. Thus, it would have been obvious to the person of ordinary in the art before the effective filing date of the claimed invention to use the exception of wherein the second threshold value  is between 800 ms and 1000 ms; and 
 wherein the first threshold value  is between 400 ms and 600 ms. As well-known in the art in the communication network of Tan Yen Kheng for the purpose of adapting the threshold of communication.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rajagopalan et al. (2022/0054184) is cited to show a system which is considered pertinent to the claimed invention.
8.   Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476